Exhibit 10.5

FORM – GENERAL POPULATION

PERFORMANCE SHARE AGREEMENT

The Coca-Cola Company 1989 Restricted Stock Award Plan

The Coca-Cola Company (the “Company”) hereby agrees to award to the recipient
named below (the “Recipient”) the number of shares of Common Stock, $.25 par
value, of the Company (the “Shares”), in accordance with and subject to the
terms, conditions and restrictions of this Agreement. The Shares awarded will be
released to the Recipient on the date set forth below (“Release Date”) if the
conditions described in this Agreement are satisfied. Such award will be made
under the terms of The Coca-Cola Company 1989 Restricted Stock Award Plan (the
“Plan”), as amended.

 

Name of Recipient:

   XXXXXXXXXX

Target Award:

   XXXXXX Shares

Award Date:

   XXXXXX, XX, XXXX

The following dates are applicable for this Agreement:

 

Performance Period    XXXXXXX – XXXXXX Holding Period    XXXXXXX- XXXXXX
Performance Certification Date   

XXXX, on the date of the Compensation

Committee meeting

Release Date    XXXXXX, XX, XXXX

Performance Criteria: The following performance criteria must be met for an
award of Shares to be made under this Agreement. The number of Shares awarded
shall be determined from the Target Award and the following schedule:

 

[Performance Criteria]    Percentage of Target Award to be Granted X% (Maximum
Award)    XXX% X% (Target Award)    XXX% X% (Minimum Award)    XX% Less than X%
   0

The Performance Criteria shall be: [DEFINITION OF PERFORMANCE CRITERIA AND
ADJUSTMENT RULES, IF ANY]



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF THIS AGREEMENT

 

(1) General Conditions. If all of the conditions set forth in this Agreement are
satisfied, the Shares will be released to the Recipient on the Release Date.
Capitalized terms in this Agreement refer to defined terms in the Plan, except
as otherwise defined herein. If these conditions are not satisfied, the Award
shall be forfeited, in whole or in part.

 

  (a) Continuous Employment. The Recipient must be continuously employed by the
Company or a Related Company from the date of this Agreement through the Release
Date for Shares to be issued and released, except as provided in Section 3 or
except as expressly required by local law.

 

  (b) Performance Conditions. The Shares shall be issued only if (and to the
extent) that the Performance Criteria, set forth above, are satisfied during the
Performance Period. The Controller of the Company and the Compensation Committee
shall certify whether, and to what extent, the Performance Criteria have been
achieved. If the minimum performance is not met, no Shares shall be issued and
the award shall be forfeited.

 

(2) Shares, Dividends and Voting Rights. As soon as administratively feasible
after the Performance Certification Date, the number of Shares earned based on
the Performance Criteria shall be issued to the Recipient, but shall remain
restricted and subject to forfeiture until the Release Date, except as provided
in Section 3 below. For certain Recipients for which the issuance of Shares at
the Performance Certification Date would create adverse regulatory, tax, or
legal consequences (determined in the discretion of the Company or a Related
Company), Shares shall not be issued until just prior to the Release Date. In
such a case, the Recipient shall be deemed to have share units equal to the
number of Shares earned for the period between the Performance Certification
Date and the date Shares are issued. Except as provided in Section 3 below, all
Awards shall be settled in shares of Company stock.

The Recipient shall not receive any dividend or dividend equivalent payments
during the Performance Period. Between the Performance Certification Date and
the Release Date, Recipients shall be entitled to dividends on Shares at the
same rate and paid at the same time as other shareowners. For Recipients
described above who are not issued Shares until just prior to the Release Date,
such Recipients shall receive a cash payment equal to the dividend that would
have been paid on an equal number of Shares for the period between the
Performance Certification Date and the Release Date.

The Recipient shall have no rights with respect to the Shares, including but not
limited to rights to sell, vote, exchange, transfer, pledge, hypothecate or
otherwise dispose of the Shares prior to the date Shares are issued. Between the
date shares are issued and the Release Date, Recipient shall have no right to
sell, exchange, transfer, pledge, hypothecate or otherwise dispose of the
Shares. Except for these restrictions, when Shares are issued, the Recipient
shall, with respect to the Shares, have all the rights of a shareowner of the
Company, including the right to vote the Shares and to receive all distributions
and dividends paid with respect to the Shares.

 

2



--------------------------------------------------------------------------------

(3) Separation from the Company. If any of the circumstances listed below occur
prior to the Release Date, the terms of this subparagraph shall apply. The
following table describes the result depending on the reason for the Recipient’s
separation from the Company and the timing of the event.

 

    

During the Performance Period

  

During the Holding Period

Death   

•        The Performance Period shall be shortened to the beginning of the
original Performance Period through the end of the year prior to the year of
death.

 

•        If the Performance Criteria are met during the shortened Performance
Period, instead of an award of Shares, the Recipient’s estate shall be paid a
cash amount equal to the value of the Shares that would have been earned based
upon performance during the shortened period. If death occurs in the first year
of the Performance Period, performance will be deemed to be at the target level.
The value shall be determined based on the closing price of the Shares on the
date of the Recipient’s death and shall be paid within 90 days of the
Recipient’s death.

  

•        If Shares have been issued, the Shares shall be released to the
Recipient’s estate within 90 days of the Recipient’s death.

 

•        If Shares have not been issued, the Recipient’s estate shall be paid a
cash amount equal to the value of the Shares earned. The value shall be
determined based on the closing price of the Shares on the date of the
Recipient’s death and shall be paid within 90 days of the Recipient’s death.

Disability   

•        Performance Period continues.

 

•        After the performance is certified, the number of Shares earned are
issued and released within 90 days of the Performance Certification Date.

  

•        Issue and/or release Shares within 90 days of Disability.

Retirement   

•        Awards held less than 12 months from the date of Award are forfeited.

 

•        For Awards held at least 12 months, the Performance Period continues.

 

•        After the performance is certified, the number of Shares earned are
issued and released within 90 days of the Performance Certification Date. If
required by Section 409A of the Internal Revenue Code, Shares may not be
released to specified employees until at least six months following Retirement.

  

•        Issue and/or release Shares within 90 days of Retirement. If required
by Section 409A of the Internal Revenue Code, Shares may not be released to
specified employees until at least six months following Retirement.

Company-Initiated Transfer
to a Related
Company   

•        Performance Period continues.

 

•        After the performance is certified, the number of Shares earned are
issued and released within 90 days of the Performance Certification Date.

  

•        Holding Period continues.

 

•        If all requirements met, Shares are released on the Release Date.

Change in Control   

•        Target number of Shares are issued and released just prior to Change in
Control

  

•        Number of Shares earned are issued and/or released just prior to Change
in Control

 

3



--------------------------------------------------------------------------------

(a) For purposes of determining “Disability,” the definition of “Disability” as
contained in Section 5(a) of the Plan is replaced with the following definition:

“Disability” shall mean a condition for which an individual becomes eligible for
and receives a disability benefit under the long term disability insurance
policy issued to the Company providing Basic Long Term Disability Insurance
benefits pursuant to The Coca-Cola Company Health and Welfare Benefits Plan, or
under any other long term disability plan which hereafter may be maintained by
the Company or a Related Company, provided that the Recipient is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months.

(b) For the purpose of determining “Retirement,” the definition of “Retirement”
as contained in Section 5(a) of the Plan is replaced with the following
definition:

“Retirement” means an employee’s termination of employment on a date which is on
or after the Recipient attains age 55 and has completed at least ten years of
service (service being defined as Years of Vesting Service under the Company’s
Employee Retirement Plan (the “ERP”), whether or not the employee is covered by
the ERP.

(c) If a Recipient dies, the provisions for death shall apply whether or not the
Recipient is eligible for Retirement. If the Recipient is eligible for
Retirement at the time of separation, the Retirement provisions shall apply
instead of any other potential reason for separation, other than death.

 

(4) Acceptance of Agreement. The Recipient shall indicate his or her acceptance
of this Agreement in the method directed by the Company. When Shares are issued,
the Recipient must also execute a Stock Power in the form provided by the
Company.

 

(5) Stock Splits and Other Adjustments. In the event that the Company’s shares,
as a result of a stock split or stock dividend or combination of shares or any
other change or exchange for other securities, by reclassification,
reorganization or otherwise, are increased or decreased or changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or of another corporation, the number of Shares to be awarded
under this Agreement shall be adjusted to reflect such change. If any such
adjustment shall result in a fractional share, such fraction shall be
disregarded.

 

(6) Notices. Each notice relating to this award shall be in writing. All notices
to the Company shall be addressed to the Secretary, The Coca-Cola Company, One
Coca-Cola Plaza, Atlanta, Georgia 30313. All notices to the Recipient shall be
addressed to the address of the Recipient specified on the face page of this
Agreement. Either the Company or the Recipient may designate a different address
by written notice to the other. Written notice to said addresses shall be
effective to bind the Company, the Recipient and the Recipient’s representatives
and beneficiaries.

 

4



--------------------------------------------------------------------------------

(7) Taxes.

(a) The Company or a Related Company will assess the requirements regarding
federal, state and/or local taxes, social insurance, and payroll tax withholding
obligations (the “Taxes”) in connection with the Shares awarded under this
Agreement. The Recipient acknowledges that these requirements may change from
time to time as laws or interpretations change.

(b) The Recipient shall pay to the Company, or make arrangements satisfactory to
the Company, regarding payment of all Taxes. The Company may require
satisfaction of any withholding taxes by retention of Shares or by requiring the
sale of Shares. The Company and its Related Companies shall have the right to
deduct from any payment of any kind otherwise due to such Recipient any Taxes
with respect to the Shares, if any such obligation has not been made by such
Recipient.

(c) Irrespective of the Company or a Related Company’s action or inaction with
respect to the Taxes, the Recipient hereby acknowledges and agrees that the
ultimate liability for any and all Taxes is and remains the responsibility and
liability of the Recipient or the Recipient’s estate. For Recipients who are
International Service Associates or covered by another international service
policy, all Taxes remain the Recipient’s responsibility, except as expressly
provided in the Company’s International Service Policy and/or Tax Equalization
Policy. Recipient acknowledges that the Company and any Related Company (i) make
no representations or undertaking regarding the treatment of any Taxes and
(ii) do not commit to structure the terms of the award or any aspect of the
transfer of the Shares to reduce or eliminate the Recipient’s liability for
Taxes.

 

(8) Compensation Committee. The Recipient hereby agrees that (a) any change,
interpretation, determination or modification of this Agreement by the
Compensation Committee shall be final and conclusive for all purposes and on all
persons including the Company and the Recipient; provided, however, that with
respect to any amendment or modification of the Plan which affects the award of
Shares made hereby, the Compensation Committee shall have determined that such
amendment or modification is in the best interests of the Recipient of such
award; and (b) this Agreement and the award of Shares shall not affect in any
way the right of the Recipient’s employer to terminate or change the employment
of the Recipient.

 

(9) Prohibited Activities. In the event Recipient engages in a “Prohibited
Activity” (as defined below), at any time during the term of this Agreement, or
within one year after termination of Recipient’s employment from the Company or
any Related Company, or within one year after the Release Date, whichever occurs
latest, the Shares shall be forfeited and, if applicable, any profit or gain
associated with the Shares shall be forfeited and repaid to the Company.

Prohibited Activities are:

(a) Non-Disparagement – making any statement, written or verbal, in any forum or
media, or taking any action in disparagement of the Company or any Related
Company or affiliate thereof, including but not limited to negative references
to the Company or its products, services, corporate policies, or current or
former officers or employees, customers, suppliers, or business partners or
associates;

(b) No Publicity – publishing any opinion, fact, or material, delivering any
lecture or address, participating in the making of any film, radio broadcast or
television transmission, or communicating with any representative of the media
relating to confidential matters regarding the business or affairs of the
Company which Recipient was involved with during Recipient’s employment;

 

5



--------------------------------------------------------------------------------

(c) Non-Disclosure of Trade Secrets – failure to hold in confidence all Trade
Secrets of the Company that came into Recipient’s knowledge during Recipient’s
employment by the Company or any Related Company, or disclosing, publishing, or
making use of at any time such Trade Secrets, where the term “Trade Secret”
means any technical or non-technical data, formula, pattern, compilation,
program, device, method, technique, drawing, process, financial data, financial
plan, product plan, list of actual or potential customers or suppliers or other
information similar to any of the foregoing, which (i) derives economic value,
actual or potential, from not being generally known to and not being readily
ascertainable by proper means by, other persons who can derive economic value
from its disclosure or use, and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy;

(d) Non-Disclosure of Confidential Information – failure to hold in confidence
all Confidential Information of the Company that came into Recipient’s knowledge
during Recipient’s employment by the Company or any Related Company, or
disclosing, publishing, or making use of such Confidential Information, where
the term “Confidential Information” means any data or information, other than
Trade Secrets, that is valuable to the Company and not generally known to the
public or to competitors of the Company;

(e) Return of Materials – failure of Recipient, in the event of Recipient’s
termination of employment for any reason, promptly to deliver to the Company all
memoranda, notes, records, manuals or other documents, including all copies of
such materials and all documentation prepared or produced in connection
therewith, containing Trade Secrets or Confidential Information regarding the
Company’s business, whether made or compiled by Recipient or furnished to
Recipient by virtue of Recipient’s employment with the Company or a Related
Company, or failure promptly to deliver to the Company all vehicles, computers,
credit cards, telephones, handheld electronic devices, office equipment, and
other property furnished to Recipient by virtue of Recipient’s employment with
the Company or a Related Company;

(f) Non-Compete – rendering services for any organization which, or engaging
directly or indirectly in any business which, in the sole judgment of the
Compensation Committee or the Chief Executive Officer of the Company or any
senior officer designated by the Compensation Committee, is or becomes
competitive with the Company;

(g) Non-Solicitation – soliciting or attempting to solicit for employment for or
on behalf of any corporation, partnership, or other business entity any employee
of the Company with whom Recipient had professional interaction during the last
twelve months of Recipient’s employment with KO; or

(h) Violation of Company Policies – violating any written policies of the
Company or Recipient’s employer applicable to Recipient, including without
limitation the Company’s insider trading policy.

 

(10) Modification of Agreement. If any of the terms of this Agreement may in the
opinion of the Company conflict or be inconsistent with any applicable law or
regulation of any governmental agency having jurisdiction, the Company reserves
the right to modify this Agreement to be consistent with applicable laws or
regulations.

 

(11)

Personal Data. The Recipient understands that his or her employer, the Company
or a Related Company hold certain personal information about the Recipient,
including but not limited to his or her name, home address, telephone number,
date of birth, social security number, salary, nationality, job title, and
details of all Shares awarded, cancelled, vested, unvested, or

 

6



--------------------------------------------------------------------------------

 

outstanding (the “personal data”). Certain personal data may also constitute
“sensitive personal data” within the meaning of applicable local law. Such data
include but are not limited to the information provided above and any changes
thereto and other appropriate personal and financial data about the Recipient.
The Recipient hereby provides explicit consent to the Company and any Related
Company to process any such personal data and sensitive personal data. The
Recipient also hereby provides explicit consent to the Company and any Related
Company to transfer any such personal data and sensitive personal data outside
the country in which the Recipient is employed, and to the United States. The
legal persons for whom such personal data are intended are the Company and any
broker company providing services to the Company in connection with the
administration of the Plan. The Recipient has been informed of his or her right
of access and correction to his or her personal data by applying to the person
identified in paragraph 6.

 

(12) Additional Consents. The Recipient consents to and acknowledges that:

(a) the Plan is discretionary in nature and the Company can amend, cancel or
terminate it at any time;

(b) these awards and any other awards under the Plan are voluntary and
occasional and do not create any contractual or other right to receive future
awards or benefits in lieu of any awards, even if similar awards have been
granted repeatedly in the past;

(c) all determinations with respect to any such future awards, including, but
not limited to, the times when awards are made, the number of Shares, and the
performance and other conditions attached to the awards, will be at the sole
discretion of the Company and/or the Compensation Committee;

(d) participation in this Plan or program is voluntary;

(e) the value of the Shares and this award is an extraordinary item of
compensation, which is outside the scope of the Recipient’s employment contract,
if any;

(f) the Shares, this award, or any income derived there from are a potential
bonus payment not paid in lieu of any cash salary compensation and not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any termination, severance, resignation, redundancy, end
of service payments, bonuses, long-service awards, life or accident insurance
benefits, pension or retirement benefits or similar payments;

(g) in the event of involuntary termination of the Recipient’s employment, the
Recipient’s eligibility to receive Shares or payments under this Agreement or
the Plan, if any, will terminate effective as of the date that the Recipient is
no longer actively employed regardless of any reasonable notice period mandated
under local law, except as expressly provided in this Agreement;

(h) the future value of the Shares is unknown and cannot be predicted with
certainty;

(i) (for individuals other than employees of the Company) the award has been
made to the Recipient in his or her status as an employee of his or her employer
and can in no event be understood or interpreted to mean that the Company is his
or her employer or that he or she has an employment relationship with the
Company;

(j) no claim or entitlement to compensation or damages arises from the
termination of this Agreement or diminution in value of the Shares and the
Recipient irrevocably releases the Company and his or her employer, if different
from the Company, from any such claim that may arise;

(k) participation in the Plan or this Agreement shall not create a right to
further employment with the Recipient’s employer and shall not interfere with
the ability of the Recipient’s employer to terminate the Recipient’s employment
relationship at any time, with or without cause;

 

7



--------------------------------------------------------------------------------

(l) the Plan and this Agreement set forth the entire understanding between the
Recipient, the Company, and any Related Company regarding the acquisition of the
Shares and supercedes all prior oral and written agreements pertaining to this
award; and

(m) if all or any part or application of the provisions of this Agreement are
held or determined to be invalid or unenforceable for any reason whatsoever by a
court of competent jurisdiction in an action between Recipient and the Company,
each and all of the other provisions of this Agreement shall remain in full
force and effect.

 

(13) Governing Law. This Agreement has been made in and shall be construed under
and in accordance with the laws of the State of Delaware USA.

 

(14) Headings. Paragraph headings are included for convenience and shall not
affect the meaning or interpretation of this Agreement.

 

THE COCA-COLA COMPANY

 

Authorized Signature

 

8